Citation Nr: 0504478	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an ischemic brain 
infarct as secondary to service-connected disability.

2.  Entitlement to service connection for an eye disability 
as secondary to service-connected hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The RO granted the veteran a total rating based on individual 
unemployability due to service-connected disability in a 
September 2000 rating action.

The Board notes that in June 1999 the RO denied the veteran's 
request to reopen a claim for service connection for an eye 
disability as secondary to service-connected diabetes 
mellitus.  The veteran is currently seeking service 
connection for an eye disability as secondary to service-
connected hypertension, as well as secondary to service-
connected diabetes mellitus.  The Board notes that the 
veteran's current eye claim as secondary to hypertension is 
different than his previously denied claim.  Accordingly, a 
new and material evidence analysis is not indicated for such 
claim.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an eye disability as secondary to service-
connected diabetes mellitus, entitlement to service 
connection for an eye disability as secondary to service-
connected hypertension, and the issue of entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's experienced an ischemic brain infarct as a 
result of his service-connected hypertension.


CONCLUSION OF LAW

A cerebral vascular accident was incurred as the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In general, the VCAA also provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In light 
of the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The veteran testified before the undersigned Veterans Law 
Judge in May 2004.  The veteran asserted that he is entitled 
to service connection for an ischemic brain infarct as 
secondary either to his service-connected diabetes, or as 
secondary to his service-connected hypertension.  He stated 
that both his private physician and a VA physician had 
related his strokes to his service-connected hypertension. 

The medical evidence of record indicates that the veteran had 
an ischemic brain infarct in 1998.  On VA examination in 
April 2002, the VA examiner opined that the veteran's silent 
ischemic brain infarcts were not related to the veteran's 
diabetes mellitus.  This physician, however, was of the 
opinion that the veteran's silent ischemic brain infarcts 
were most likely due to the veteran's hypertension.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran has service connection in effect for 
hypertension.  As noted above, the April 2002 VA examiner 
stated that the veteran's ischemic brain infarcts are most 
likely due to the veteran's hypertension.  Consequently, 
there is credible medical evidence that the veteran's 
cerebral vascular accident was proximately due to his 
service-connected hypertension.  The record contains no 
medical evidence contrary to that of the April 2002 VA 
examiner.  Accordingly, service connection for cerebral 
vascular accident, on a secondary basis, is warranted.  
38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for an ischemic brain 
infarct, as secondary to service-connected disability, is 
granted.


REMAND

The veteran's eye and automobile adaptive equipment claims 
were certified to the Board in April 2004.  Additional 
pertinent medical evidence was received by the Board in June 
2004.  This additional evidence is pertinent to the veteran's 
claims and has not been reviewed by the RO.  Additional 
pertinent evidence submitted within ninety days following 
certification and transfer of an appeal to the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless the benefit sought 
on appeal may be allowed without such referral or the veteran 
or representative expressly waives the procedural right to 
such a referral either in writing or in the record of the 
hearing on appeal.  38 C.F.R. § 20.1304 (2003).  The veteran 
has not waived his right to RO consideration of the new 
evidence.  Therefore, the veteran's claims must be remanded 
to the RO for review of the additional evidence.

The Board further notes that in May 2004 the veteran 
submitted authorizations in order that further private 
medical evidence could be requested.  These must be sent out 
to the appropriate physicians for the requested records.

On VA examination in August 2002, the VA examiner recommended 
that the veteran be provided a CAT scan to determine whether 
the veteran had visual loss due to a stroke.  This examiner 
also indicated that a neuro-ophthamlmologist examination of 
the veteran should be considered.  These actions should be 
completed.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
recently for eye and peripheral 
neuropathy disabilities.  With necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
that are not currently of record.  This 
should include an attempt to obtain 
additional private medical records by 
submitting the medical authorization 
forms received from the veteran in May 
2004.  This should also include 
contacting the VA medical facilities in 
Bay Pines, Florida; Tampa, Florida; and 
Fort Knox, Kentucky.

2.  The veteran should be scheduled for a 
VA eye examination.  All indicated tests 
and studies should be performed including 
a CAT scan to determine if there are 
signs of damage to the occipital 
cerebrum.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should indicate what visual disability, 
if any, the veteran experiences.  If any 
visual disability is found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current visual disability is related to 
any of the veteran's service-connected 
disabilities, including diabetes 
mellitus, hypertension, or cerebral 
vascular accident.  If a visual 
disability is found, and is not found to 
be related to any of the veteran's 
service-connected disabilities, the 
examiner should indicate whether an 
examination by a VA neuro-
ophthamlmologist is indicated.  If a 
visual disability is found, and is not 
related to any of the veteran's service-
connected disabilities, the examiner 
should explain why he disagrees with the 
January 2002 statement of S.M.B., M.D.  
The rationale for all opinions should be 
provided.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
peripheral neuropathy disabilities.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to answer the 
question of whether the veteran has the 
functional equivalent of the loss of the 
use of either of his hands or either of 
his feet.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination reports comply fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 
 
5.  The RO should readjudicate the 
veteran's claims considering all the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the June 2003 statement 
of the case and be given an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


